COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Elder and Senior Judge Cole
Argued at Richmond, Virginia


SUSAN CONE SCOTT
                                         MEMORANDUM OPINION * BY
v.        Record No. 2998-95-2          JUDGE SAM W. COLEMAN III
                                            DECEMBER 3, 1996
FREDERIC W. SCOTT, JR.


           FROM THE CIRCUIT COURT OF ALBEMARLE COUNTY
                   Paul M. Peatross, Jr., Judge
          J. W. Harman, Jr. (Harman & Harman, on
          brief), for appellant.

          Edward B. Lowry (Michie, Hamlett, Lowry,
          Rasmussen & Tweel, P.C., on brief), for
          appellee.



     Susan Cone Scott (wife) appeals the trial court's dismissal

of her motion for an increase in spousal support.    The trial

court held that the provisions of Code § 20-109 and the terms of

the parties' separation agreement that set support precluded the

court from modifying spousal support.   Wife contends that the

court misconstrued the provisions of the parties' separation

agreement, which was incorporated into their final divorce

decree, in that the agreement implicitly allows the court to

modify spousal support.   Finding no error, we affirm the trial

court's decision.

     "Code § 20-109 authorizes the trial court to modify spousal

support and maintenance upon the petition of either party if the

     *
       Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
court determines that there has been a material change in

circumstances that justifies a modification."   Pendleton v.

Pendleton, 22 Va. App. 503, 506, 471 S.E.2d 783, 784 (1996).

However, Code § 20-109 also provides that,
          if a stipulation or contract signed by the
          party to whom such relief might otherwise be
          awarded is filed before entry of a final
          decree, no decree or order directing the
          payment of support and maintenance for the
          spouse . . . shall be entered except in
          accordance with that stipulation or contract.

This provision "restricts the court's jurisdiction over awarding

[spousal support] to the terms of the contract."   McLoughlin v.

McLoughlin, 211 Va. 365, 368, 177 S.E.2d 781, 783 (1970).

Similarly, the restriction on a court's authority to set spousal

support applies to petitions to modify, increase, or decrease

spousal support when the parties have a prior agreement as to the

amount of spousal support.

     In this case, the parties entered into a separation

agreement on January 3, 1980. The agreement provided:
          Based on the present financial resources and
          income of each of the parties, the present
          needs of Wife and the present cost of living,
          the parties agree that Husband shall pay to
          Wife, commencing January 1, 1980, as spousal
          support the sum of $500.00 per month, on the
          first day of each month. Such payments shall
          cease upon Wife's remarriage or death, or
          upon Husband's death, or upon Wife cohabiting
          with a man not her husband for a continuous
          period of 90 days or more.


The agreement was incorporated by reference into the May 19, 1980

final divorce decree.



                              - 2 -
     The agreement also contained, in a separate paragraph, a

release provision which stated that, "[e]xcept as herein

otherwise expressly provided, each party hereby releases the

other from any and all liabilities or obligations, whether of

support or otherwise . . . ."

     The wife contends that, because the agreement states that

the amount of spousal support was determined based upon the

parties' "present" resources, the needs of wife, and cost of

living, that the agreement necessarily intended that support

could be modified according to the changing "present" resources,

needs, and cost of living of the parties.    We disagree.
     In Virginia, property settlement agreements are contracts

subject to the same rules of formation, validity, and

construction as other contracts.    Smith v. Smith, 3 Va. App. 510,

513, 351 S.E.2d 593, 595 (1986); Tiffany v. Tiffany, 1 Va. App.
11, 15, 332 S.E.2d 796, 799 (1985).     "[W]here an agreement is

complete on its face, is plain and unambiguous in its terms, the

court is not at liberty to search for its meaning beyond the

instrument itself."   Globe Iron Constr. Co. v. First Nat'l Bank

of Boston, 205 Va. 841, 848, 140 S.E.2d 629, 633 (1965).
          It is the function of the court to construe
          the contract made by the parties, not to make
          a contract for them. The question for the
          court is what did the parties agree to as
          evidenced by their contract. The guiding
          light in the construction of a contract is
          the intention of the parties as expressed by
          them in the words they have used, and courts
          are bound to say that the parties intended
          what the written instrument plainly declares.




                                - 3 -
Hederick v. Hederick, 3 Va. App. 452, 455-56, 350 S.E.2d 526, 528

(1986) (quoting Wilson v. Holyfield, 227 Va. 184, 187, 313 S.E.2d
396, 398 (1984)).   "[W]here there is an express and enforceable

contract in existence which governs the rights of the parties,

the law will not imply a contract in contravention thereof."

Royer v. Board of County Supvrs., 176 Va. 268, 280, 10 S.E.2d
876, 881 (1940) (citation omitted).

     The unambiguous express language of the parties' agreement

stated that the amount of spousal support the wife would receive

and the husband would pay would be $500 per month.    The agreement

contained no provision allowing for a court to modify the

contractual amount of spousal support or allowing for either

party to petition for such relief.     We cannot hold that the

parties, by implication, intended such a provision based upon the

language in this agreement.   To do so would render the release

"from any and all liabilities or obligations, whether of support

or otherwise" nugatory and meaningless.
          It seems clear to us that the law is well
          settled that where parties expressly
          contract, under what circumstances an
          obligation may arise with reference to a
          certain subject-matter, where the same is
          entered into without fraud or mutual mistake,
          it excludes the possibility of an implied
          covenant of a contradictory or different
          nature.


Southern Biscuit Co. v. Lloyd, 174 Va. 299, 311-12, 6 S.E.2d 601,

606 (1940) (quoting Johnson v. Iglehart Bros., 95 F.2d 4, 8,
cert. denied, 304 U.S. 585 (1938).     We will not construe one




                               - 4 -
provision in a contract in such a manner that would render

another provision meaningless, particularly when the obvious

construction of both provisions will give meaning and effect to

each.

        That provision in the contract which set spousal support at

$500 per month based on the parties' "present" financial

resources, income, needs, and cost of living merely set forth

those factors upon which the parties relied in arriving at the

amount of support; that provision does not expressly or by

implication provide that the parties may petition for judicial

modification of spousal support based on a change in "present"

circumstances.    Had the parties so intended they should have so

provided in the contract and, moreover, they should not have

included a provision that would have been in conflict by

"releas[ing] the other from any and all . . . obligations . . .

of support . . . ."
        Wife's reliance upon Blank v. Blank, 10 Va. App. 1, 389
S.E.2d 723 (1990), and Jennings v. Jennings, 12 Va. App. 1187,
409 S.E.2d 8 (1991), is misplaced.       Both cases deal with spousal

support that was judicially determined in the first instance

under Code § 20-107.1.    Those cases did not involve contractual

spousal support agreed upon by the parties or an agreement

incorporated into the divorce decree.       See Jennings, 12 Va. App.

at 1196, 409 S.E.2d at 14 (holding that the language of the

separation agreement required the judge to exercise his



                                 - 5 -
discretion under Code § 20-107.1 in determining the amount of

spousal support).   Those cases are inapposite.

     The trial court did not err in finding that it did not have

jurisdiction to alter spousal support under the terms of the

agreement.   Accordingly, we affirm the decision of the trial

court.

                                                         Affirmed.




                               - 6 -